           Case 2:21-cv-00392-JAM-DMC Document 25 Filed 09/10/21 Page 1 of 4


 1   Nareshwar S. Virdi (#293715)
     ACQUEST LAW
 2   3838 Watt Avenue, Bldg. F-600
     Sacramento, CA 95821
 3   Telephone: (916) 378-0259
     Facsimile: (844) 277-4734
 4   nvirdi@acquestlaw.com

 5   Attorneys for Plaintiff
     John Brown.
 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
                                                    )   Case No. 2:21-cv-00392-JAM-DMC
10                                                  )
                                                    )   STIPULATION AND ORDER TO EXTEND
11   JOHN BROWN,                                    )   DEADLINE TO FILE FIRST AMENDED
                                                    )   COMPLAINT AND DEFENDANTS’
12                   Plaintiff,                     )   RESPONSIVE PLEADINGS;
                                                    )   DECLARATION OF NARESHWAR VIRDI
13          vs.                                     )
                                                    )   Action Filed: March 3, 2021
14   TAKEUCHI MFG. CO. (U.S.), LTD, et al.          )
                                                    )
15                   Defendant(s).                  )
                                                    )
16                                                  )
                                                    )
17                                                  )
                                                    )
18
            WHEREAS, on AUGUST 23, 2021, the Court issued an order granting UNITED
19
     RENTALS Motion to Dismiss and TAKEUCHI’S Motion to Dismiss;
20
            WHEREAS, pursuant to the August 23, 2021 order, the Court permitted Plaintiff JOHN
21
     BROWN to file a First Amended Complaint within twenty days (20) of the date of its order. The
22
     current deadline to file a First Amended Complaint is September 13, 2021;
23
            WHEREAS, Defendants’ responsive pleadings would be due twenty days (20) thereafter;
24
            WHEREAS, Plaintiff’s Counsel has been sick with pneumonia and covid and has not
25
     been attending office since the beginning of August 2021.
26

27

28                                       1           2:21-CV-00392-JAM-DMC
         STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE FIRST AMENDED
        COMPLAINT AND DEFENDANTS’ RESPONSIVE PLEADINGS; DECLARATION OF
                                NARESHWAR VIRDI
           Case 2:21-cv-00392-JAM-DMC Document 25 Filed 09/10/21 Page 2 of 4


 1          WHEREAS, Plaintiff’s counsel NARESHWAR VIRDI expects to be back in office by

 2   September 17, 2021.

 3          WHEREAS, the Plaintiff and Defendants have met and conferred regarding the deadlines

 4   provided in the Court order;

 5          WHEREAS, the Plaintiff and Defendants are requesting the Court to amend its August

 6   23, 2021 order to provide additional time to the Plaintiff to file a First Amended Complaint.

 7          ACCORDINGLY, IT IS SO STIPULATED, by and between the parties and through their

 8   counsel, as follows:

 9          1.      Plaintiff’s deadline to file a First Amended Complaint be extended to October 1,

10                  2021;

11          2.      Defendants’ responsive pleadings to be due twenty days (20) thereafter.

12
     Dated: September 9, 2021                                        ACQUEST LAW
13
                                                                  /S/ Nareshwar Singh Virdi
14
                                                                    Nareshwar S. Virdi
15                                                                Attorneys for Plaintiff
                                                                         John Brown
16

17
     Dated: September 9, 2021                                BOWMAN and BROOKE LLP
18

19
                                                                 _/S/ Neil Kliebenstein
20                                                                Neil M. Kliebenstein
                                                                Attorneys for Defendants
21                                                            Takeuchi Mfg. Co. (USA) Ltd.
22

23   Dated: September 9, 2021                                    GORDON & REES LLP
24

25                                                           _/S/ Russell M. Mortyn
                                                                   Russell M. Mortyn
26                                                              Attorneys for Defendants
                                                           United Rentals (North America) Inc.
27

28                                      2           2:21-CV-00392-JAM-DMC
        STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE FIRST AMENDED
       COMPLAINT AND DEFENDANTS’ RESPONSIVE PLEADINGS; DECLARATION OF
                               NARESHWAR VIRDI
          Case 2:21-cv-00392-JAM-DMC Document 25 Filed 09/10/21 Page 3 of 4


 1         IT IS SO ORDERED.

 2   Dated: September 10, 2021          /s/ John A. Mendez
                                        THE HONORABLE JOHN A. MENDEZ
 3
                                        UNITED STATES DISTRICT COURT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                      3           2:21-CV-00392-JAM-DMC
        STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE FIRST AMENDED
       COMPLAINT AND DEFENDANTS’ RESPONSIVE PLEADINGS; DECLARATION OF
                               NARESHWAR VIRDI
           Case 2:21-cv-00392-JAM-DMC Document 25 Filed 09/10/21 Page 4 of 4


 1                             DECLARATION OF NARESHWAR VIRDI

 2      1. I am the attorney of record for the Plaintiff in this matter;

 3      2. I am licensed to practice in the State of California. My California State Bar Number is

 4          293715.

 5      3. Since the beginning of August 2021, I have been sick with fever, chills, uncontrollable

 6          cough, and body aches.

 7      4. The treating physicians have diagnosed me with Pneumonitis, Walking Pneumonia, and

 8          Covid infection.

 9      5. Because of these health issues, I have not been able to attend my office.

10      6. I expect to start attending office by September 17, 2021.

11

12          I certify, under the penalty of perjury, that the above statements in my declaration are true

13   and correct to the best of my knowledge.

14

15              September 9, 2021                                     /S/ Nareshwar Singh Virdi
                                                                          Nareshwar S. Virdi
16

17

18

19
20

21

22

23

24

25

26

27

28                                      4           2:21-CV-00392-JAM-DMC
        STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE FIRST AMENDED
       COMPLAINT AND DEFENDANTS’ RESPONSIVE PLEADINGS; DECLARATION OF
                               NARESHWAR VIRDI
